Citation Nr: 0923253	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  03-20 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for left acromioclavicular 
separation, by history, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel

INTRODUCTION

The Veteran reportedly had active duty service from August 
1979 to August 1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran testified at a Board hearing at the RO in June 2004.  
The Board previously remanded this issue in November 2004 and 
June 2006.  In a November 2006 decision, the Board denied the 
Veteran's claim.  The Veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2008 Memorandum Decision, the Court vacated and 
remanded the case to the Board.  

The Board notes that the Court based its decision in part on 
reliance on a holding of the United States Court of Appeals 
for the Federal Circuit to the effect that there is a 
presumption that any deficiency in notice mandated by the 
Veterans Claims Assistance Act of 2000 is prejudicial to the 
claimant.  However, that holding has since been overturned by 
the Supreme Court of the United States.  See Shinseki v. 
Sanders, --- S.Ct.---, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
Nevertheless, the Board is of the opinion that it is bound by 
the mandates set forth by the Court in its October 2008 
Memorandum Decision.  

In light of the Court decision, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The present appeal involves the Veteran's claim that the 
severity of his service-connected left acromioclavicular 
separation, by history, warrants a higher disability rating.  
In the October 2008 Memorandum Decision, the Court remanded 
the case because the Veteran had not received sufficient 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA).  The Board recognizes that the RO sent VCAA notices 
to the Veteran in July 2002 and December 2004.  Nevertheless, 
subsequent to the Board's November 2006 decision, on January 
30, 2008, the Court issued a decision in the case of Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008), which outlined the 
notice requirements for an increased-compensation claim under 
38 U.S.C.A. § 5103(a).  Thus, in order to comply with the 
Court's Memorandum Decision, the RO should give additional 
VCAA notice to comply with Vazquez.  

Moreover, the Board notes that the most recent VA treatment 
records associated with the Claims file are from June 2006.  
In light of the need to remand for additional VCAA notice, 
the RO should obtain any VA treatment records from June 2006 
to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 
Vet.App. 611 (1992).   

Lastly, the Board observes that the most recent VA 
examination was done in September 2005.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is evidence of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Thus, if there is 
evidence that the Veteran's shoulder disability has increased 
in severity since the last September 2005 VA examination, the 
Veteran should be afforded another VA examination.

The case is hereby REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to an increased 
rating claim that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) at least general notice 
of any specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life; (3) 
notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008).

2.  Appropriate action should be taken to 
obtain copies of any VA treatment records 
from June 2006 to the present. 

3.  If there is evidence that the 
Veteran's shoulder disability has 
increased in severity since the September 
2005 VA examination, the Veteran should 
be scheduled for another examination to 
determine the current severity of his 
service-connected left acromioclavicular 
separation, by history.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
conduct range of motion testing and, to 
the extent possible, should indicate (in 
degrees) the point at which pain is 
elicited on range of motion testing.  The 
examiner should also offer an opinion as 
to the extent, if any, of additional 
functional loss due to incoordination, 
weakness and fatigue, including during 
flare-ups.  

4.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




